IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                          No. 82564-0-I
                         Respondent,
                                                          DIVISION ONE
                v.

MICAH PATLAN SNYDER,                                      UNPUBLISHED OPINION

                         Appellant.


           PER CURIAM — Micah Snyder appeals his convictions for two counts of third

degree domestic violence assault. He contends, and the State concedes, that the

portion of his judgment and sentence ordering him to provide a DNA 1 sample should be

stricken because he had already provided a sample pursuant to prior felony convictions.

RCW 43.43.754(4) (“If the Washington state patrol crime laboratory already has a DNA

sample from an individual for a qualifying offense, a subsequent submission is not

required to be submitted.”); State v. Houck, 9 Wn. App. 2d 636, 651 n.4, 446 P.3d 646

(2019); State v. Van Wolvelaere, 8 Wn. App. 2d 705, 710, 440 P.3d 1005 (2019).

      We accept the State’s concession and remand to the trial court for a ministerial

order striking the order to submit a DNA sample.

      1   Deoxyribonucleic acid.


           Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82564-0-I/2


      Remanded with instructions.




WE CONCUR:




                                    -2-